Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Steve Dias appeals the district court’s order denying his second 18 U.S.C. § 3582(c)(2) (2006) motion for reduction of sentence. We have reviewed the record and find no reversible error. Accordingly, we affirm. United States v. Dias, No. 3:04-cr-00259-HEH-2 (E.D.Va. Mar. 1, 2010); see also United States v. Goodwyn, 596 F.3d 233, 234-36 (4th Cir.2010) (hold*264ing that district court lacked authority to grant defendant’s motion to reconsider, filed eight months after the district court’s order ruling on original § 3582(c)(2) motion). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.